Citation Nr: 1455881	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-05 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a low back disability, and if so, entitlement to that benefit.

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a right knee disability, and if so, entitlement to that benefit.


REPRESENTATION

Veteran represented by:	Robert B. Goss, Attorney


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal.

In October 2014, the Veteran appeared for DRO hearing conference.  A transcript of the hearing is associated with the Veteran's claims file.  In February 2010, the Veteran requested a Travel Board hearing before a member of the Board, but in a July 2014 communication with VA, the Veteran's attorney indicated that the Veteran wished to be taken off the Travel Board schedule.  To date, neither the Veteran, nor his representative has requested that the Travel Board hearing be rescheduled.  As such, the Travel Board hearing request is deemed withdrawn.  

As will be discussed in detail below, this appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  As such, the Veteran's file is contained in this electronic format.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development for due process purposes is necessary prior to final adjudication of the Veteran's back and right knee claims.  

First, the Board notes that the Veteran's case is a virtual case.  This means that all his records are contained in electronic format in a system known as VBMS.  The Veteran no longer has a paper file at the Houston RO as all of his records were converted to VBMS.  

In February 2012, the Veteran requested a hearing before a Decision Review Officer (DRO), but in his February 2010 substantive appeal, he requested a Travel Board hearing before a Veterans Law Judge (VLJ).  The Veteran was scheduled for a Travel Board hearing multiple times, but his representative indicated multiple times that the Veteran wished to have a DRO hearing and did not waive that right.  Most recently, in a June 2014 correspondence with VA, the Veteran's attorney indicated that the Veteran did not waive his right to a DRO hearing, and requested that the case be returned to the Houston RO.  In a telephone communication to VA that same month, the attorney requested that the Travel Board hearing be cancelled.  

As noted above, the Veteran's claims file is virtual.  Thus, there is no longer a "physical" transfer of the VBMS file.  In the event that a VBMS/virtual file needs to be transferred to the RO, this process is performed via the Veterans Appeals Control and Locator System (VACOLS) system.  In this case, however, the file was never electronically transferred to the Houston RO and it remained on the Board's docket.  The Veteran's case should have been remanded for additional development, to include the scheduling of a DRO hearing, but it was not.  Nevertheless, the RO completed additional development-including an October 2014 DRO hearing and multiple VA examinations.  Because the electronic file was still docketed at the Board, no Supplemental Statement of the Case (SSOC) was ever completed by the RO.  

Upon receipt of additional evidence, due process requires that the AOJ (here, the RO) issue a SSOC to the Veteran before returning the claim to the Board.  See 38 C.F.R. §§ 19.37, 20.1304 (2014).  The SSOC must include a summary of the pertinent laws and regulations (including the text of 38 U.S.C.A. § 1728).  As the case was never formally remanded to the AOJ for additional development, no SSOC was ever issued.  As such, the case must be remanded for a SSOC that considers the newly received evidence since the January 2010 Statement of the Case (SOC).

Accordingly, the case is REMANDED for the following action:

Following completion of any additional development deemed necessary by the RO, the RO should issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




